Exhibit 10.55

WAIVER AND AMENDMENT NO. 12

TO THIRD AMENDED AND RESTATED

REVOLVING CREDIT AND SECURITY AGREEMENT

THIS WAIVER AND AMENDMENT NO. 12 (this “Agreement”) is entered into as of
February 12, 2008, by and among SPAR MARKETING FORCE, INC. (“SMF”), SPAR, INC.
(“SPAR”), SPAR/BURGOYNE RETAIL SERVICES, INC (“SBRS”), SPAR GROUP, INC. (“SGI”),
SPAR INCENTIVE MARKETING, INC. (“SIM”), SPAR TRADEMARKS, INC. (“STM”), SPAR
MARKETING, INC. (DE) (“SMIDE”), SPAR MARKETING, INC. (NV) (“SMINV”), SPAR
ACQUISITION, INC. (“SAI”), SPAR TECHNOLOGY GROUP, INC. (“STG”), SPAR/PIA RETAIL
SERVICES, INC. (“Pia Retail”), RETAIL RESOURCES, INC. (“Retail”), PIVOTAL FIELD
SERVICES, INC. (“Pivotal Field”), PIA MERCHANDISING CO., INC. (“PIA”), PACIFIC
INDOOR DISPLAY CO. (“Pacific”), PIVOTAL SALES COMPANY (“Pivotal”), SPAR ALL
STORE MARKETING SERVICES, INC., (“SAS”) and SPAR BERT FIFE, INC. (“SBFI”) (each
a “Borrower” and collectively “Borrowers”) and WEBSTER BUSINESS CREDIT
CORPORATION (formerly known as Whitehall Business Credit Corporation)
(“Lender”).

BACKGROUND

The Borrowers and Lender are parties to that certain Third Amended and Restated
Revolving Credit and Security Agreement dated January 24, 2003 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”) pursuant to which Lender provides the Borrowers with certain
financial accommodations.

The Borrowers have violated certain covenants and have requested Lender waive
the resulting Events of Default and Lender is willing to do so in connection
with making certain amendments to the Loan Agreement.

NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Lender, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1.          Definitions. All capitalized terms not otherwise defined or amended
herein shall have the meanings given to them in the Loan Agreement.

2.          Waiver. Subject to the satisfaction of Section 4 below, Lender
hereby waives the Events of Default that have occurred and are continuing as a
result Borrowers’ non-compliance with (i) Section 12(o) with respect to the
fiscal quarter ending December 31, 2007 due to Borrowers’ failure to maintain
the requisite Net Worth level for the fiscal quarter then ended and (ii) Section
12(p) with respect to the fiscal quarter ending December 31, 2007 due to
Borrowers’ failure to maintain the requisite Fixed Charge Coverage Ratio for the
fiscal quarter then ended. Notwithstanding the foregoing, the waiver of the
Events of Default set forth above does not establish a course of conduct between
Borrowers and Lender and Borrowers hereby agree that Lender is not obligated to
waive any future Events of Default under the Loan Agreement.

 

1394223.2

 

--------------------------------------------------------------------------------





3.          Amendments. Subject to the satisfaction of Section 5 below, the Loan
Agreement is hereby amended as follows:

(a)       Section 12(o) of the Loan Agreement is hereby amended in its entirety
to provide as follows:

 

“(o)

Intentionally omitted.”

(b)       Section 12(p) of the Loan Agreement is hereby amended in its entirety
to provide as follows:

“(p)     it shall cause to be maintained as at the last day of each fiscal
quarter set forth below for the four (4) fiscal quarters then ended a Fixed
Charge Coverage Ratio of not less than the ratio set forth below:

 

Fiscal Quarter Ended

Fixed Charge Coverage Ratio

December 31, 2007

No Test

March 31, 2008

No Test

June 30, 2008

No Test

September 30, 2008

1.30 to 1.0

December 31, 2008, and the last day of each fiscal quarter ended thereafter for
the four fiscal quarters then ended

1.30 to 1.0”

 

(c)       Section 12(q) of the Loan Agreement is hereby amended in its entirety
to read as follows:

“(q)     it will not make capital expenditures, (including, without limitation,
expenditures for software and assets acquired through capitalized lease
transaction) in any fiscal year in an aggregate amount in excess of $800,000 for
the fiscal year ending December 31, 2008.”

(d)       Section 12(r) of the Loan Agreement is hereby amended in its entirety
to provide as follows:

“(r)      the Borrowers shall maintain EBITDA for the test period ending on the
last day of each month set forth below in an amount not less than the amount set
forth below:

 

Test Period Ended

EBITDA

3 months ended December 31, 2007

$1,058,000

4 months ending January 31, 2008

$750,000

5 months ending February 29, 2008

$628,000

 



2

 

--------------------------------------------------------------------------------



 

6 months ending March 31, 2008

$941,000

7 months ending April 30, 2008

$1,076,000

8 months ending May 31, 2008

$1,168,000

9 months ending June 30, 2008

$1,187,000

10 months ending July 31, 2008

$1,269,000

11 months ending August 31, 2008

$1,423,000

12 months ending September 30, 2008

$1,431,000

 

4.          Conditions of Effectiveness. This Agreement shall become effective
as of the date hereof, provided that the following conditions shall have been
satisfied: Lender shall have received four (4) copies of this Agreement executed
by the Borrowers and the Guarantor (“Guarantor”) listed on the signature page
hereto.

5.          Representations, Warranties and Covenants. Each of the Borrowers
hereby represents, warrants and covenants as follows:

(a)       This Agreement and the Loan Agreement constitute legal, valid and
binding obligations of each of the Borrowers and are enforceable against each of
the Borrowers in accordance with their respective terms.

(b)       Upon the effectiveness of this Agreement, each of the Borrowers hereby
reaffirms all covenants, representations and warranties made in the Loan
Agreement to the extent the same are not amended hereby and agrees that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Agreement.

(c)       No Borrower has any defense, counterclaim or offset with respect to
the Loan Agreement or the Obligations.

 

6.

Effect on the Loan Agreement.

(a)       Except as specifically amended herein, the Loan Agreement, and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.

(b)       Except as set forth in Section 2 hereof, the execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of Lender, nor constitute a waiver of any provision of the Loan
Agreement, or any other documents, instruments or agreements executed and/or
delivered under or in connection therewith.

7.          Governing Law. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns and
shall be governed by and construed in accordance with the laws of the State of
New York (other than those conflict of law rules that would defer to the
substantive law of another jurisdiction).

8.          Cost and Expenses. Borrowers and Guarantors each hereby agree to pay
the Lender, on demand, all costs and expenses (including reasonable attorneys’
fees and legal

 

3

 

--------------------------------------------------------------------------------



expenses) incurred in connection with this Agreement and any instruments or
documents contemplated hereunder.

9.          Release. Borrowers and Guarantor hereby release, remise, acquit and
forever discharge Lender, Lender’s employees, agents, representatives,
consultants, attorneys, fiduciaries, officers, directors, partners,
predecessors, successors and assigns, subsidiary corporations, parent
corporations, and related corporate divisions (all of the foregoing hereinafter
called the “Released Parties”), from any and all actions and causes of action,
judgments, executions, suits, debts, claims, demands, liabilities, obligations,
damages and expenses of any and every character, known or unknown, direct and/or
indirect, at law or in equity, of whatsoever kind or nature, for or because of
any matter or things done, omitted or suffered to be done by any of the Released
Parties prior to and including the date of execution hereof, and in any way
directly or indirectly arising out of or in any way connected to this Amendment
or the Ancillary Agreements (all of the foregoing hereinafter called the
“Released Matters”). Borrowers and Guarantor acknowledge that the agreements in
this Section are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Released Matters.

10.        Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

11.        Counterparts; Facsimile or Electronic Signatures. This Agreement may
be executed by the parties hereto in one or more counterparts of the entire
document or of the signature pages hereto, each of which shall be deemed an
original and all of which taken together shall constitute one and the same
agreement. Any signature received by facsimile or electronic transmission shall
be deemed an original signature hereto.

[Remainder of page intentionally left blank]

 

4

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written above.

SPAR MARKETING FORCE, INC.

SPAR, INC.

SPAR/BURGOYNE RETAIL SERVICES, INC.

SPAR GROUP, INC.

SPAR INCENTIVE MARKETING, INC.

SPAR TRADEMARKS, INC.

SPAR MARKETING, INC. (DE)

SPAR MARKETING, INC. (NV)

SPAR ACQUISITION, INC.

SPAR TECHNOLOGY GROUP, INC.

SPAR/PIA RETAIL SERVICES, INC.

RETAIL RESOURCES, INC.

PIVOTAL FIELD SERVICES, INC.

PIA MERCHANDISING CO., INC.

PACIFIC INDOOR DISPLAY CO.

PIVOTAL SALES COMPANY

SPAR ALL STORE MARKETING SERVICES, INC.

SPAR BERT FIFE, INC.

 

 

By: /s/ James R. Segreto                            

Name:

James R. Segreto

Title:

Chief Financial Officer
of each of the foregoing entities

 
 

 

 

WEBSTER BUSINESS CREDIT CORPORATION




By: /s/ Daniel Dupre                                 

Name:

Daniel Dupre

Title:

Vice President


 

 

 

 

 

 

 

 

 

 

Signature Page to Waiver and Amendment No. 12 – 1394223

 

--------------------------------------------------------------------------------



CONSENTED AND AGREED TO BY:

 

PIA Merchandising Limited, Guarantor

 

By: /s/ James R. Segreto                        

Name:  James R. Segreto

Its:  Chief Financial Officer
        of each of the foregoing entities

 

/s/ William Bartels                                  

William Bartels, Guarantor

 

/s/ Robert Brown                                    

Robert Brown, Guarantor

 

 

Signature Page to Waiver and Amendment No. 12 – 1394223

 

 